OFFICE   OF THE ATTORNEY                        GENERAL         OF TEXAS
                                               AUSTIN




Eonoroblr 010. 11. Sheppard
Comptroller    of Publfo  Aooouato
AU8tllll, nxsr
ilrrr   sir:                         opinion            NO.     O-6757
                                     R8:            ‘.hrthrr      rrrldrnor       hoaemtradr




                TOW roqurrt
rnolorair
ool~8ator      8 orlatter
                     Nurerr




                                                                        this   lattar.

                                                       rrrrot   that    th0  home-
                                                       Chrlrti    at thr time
                                                       entltlsd      to the hone-
                                                    y thr Constitutional
                                               eotlon    la of Articlr      8 of

                          rs   to    aa        Mat         there   18 e gross    in-
                          efarenoe             to    the      homsstaad  exalptioa
Honorablr        Coo,     H. 3h8pprrd,    F8g8 2



        cm8ti           8r8 enjoying   the   bdn8rit8   0rth8 Conatitu-
        tlonrl         Am8ndmrnt 8lloulng     homemtrsd rxsmptlonr.
             "For your W’ormatlon you are 6evtr8d    that the
        City Of COl’pU8 Christi her grOM tlW8ndOU8ly     in
        •~8    811108 th# p488WJ8 Or th0 AOt8 8DUB8Mt8d   in
        Opinion   No. O-1132 and rlnor  th8 oitlzrne  of Corpur
        Chrlrtl vot8d bond8 whioh w8r8 to br rstlrrd     by
        Stat8 8d ralorra taxes rrnlttrd to the City of
        Corpur   Chri8ti.   It ooour8 to me that the proplr
        who om          home8 in addltlonr    that have born brought
        i&0 th0          OO~~Mt8 liMit8 Or tha city Or cOrpU8
        Chrlatl         minor thr bon& aborr mantlonad WIM voted,
        might br         rntltlrd to the homsstsad     er8mptionr  au-
        thorlzad         by tha amend*lent to    thr Constitution.
               “It   ir my undorrtsnding that thW8 wa8 Only
        OM bond 18~8       tOt8d   by th8 City    Oi ~OQWS CbriPti
        rhloh ua8 to ba rrtlrad by 6kta ad ralonm            tares
        brtwrrn    thr dOtO Of thr Or&ilul        im8U8 8nd th8 datr
        the &NI8titUtiOMl        Amandmonb ~RI adopted. Thrr
        hat8 b88n a numbrr or isrurr       rlno8 th8 Qt.8 or the
        adoption    or th8 conrtltutlonal      Amondront,

               Yilno8 thrro 18 8 rrurplue or money in thu slnk-
        ID& rund ror the rotlrrmrnt of those bond8 8nd 81~~6
        the revenue drrlrrd        rrom thr tears    larlrd    against
        tho hcma8trads      within    thr oorpOMt8      limita Of th8
        City or Corpur Ohrlrtl         are not neaerrsry     for tha re-
        tirement or the lborr wntlonrd          bondr, if it 8an bo
        dono ILI any way, I rhould        llk8 Tory much for thr
        nrld8nt h-8        ownor     or Corpur Clirlotl    to b8 grant-
        ld ttr   prltllrgr     oi thr homr8trad     lxrm~tion.
                 ".     . . , 11
                 The iot dotting         tams    to the City of Zorpua Chrleti,
Acts    1921,     37th Legislature,         Chaotar 13,    p,3ge 27C, providss
that:

                   51 ,+3rio,i of twsnty-rive
                 "$0"                                 y33rs   coinsn9inp,
        wltti    the
                  Zisoal    yaar,    bsg1mitW      Sdpteabar     1, 1921,
        thrr8 bo and hereby       are donatrd      end erantsd      by the
        stata or T8xa8, to the City or Corpus Cbrlrtl                 the
        not amounta or all Stats         sd ralorrs     taxes    oo.Ll83ted
                                                                                                          ‘709

Iionorsbla(380. 8. ;hsppard, Pac;m3


          upon    tia        property           fms
                                              in counties      or Jim
                                                         poreens
           8 118 ,
          .a\     Jim          HOgg,             fiillaoy
                                               Brooka,     naberg,
                                                             4nd i)uval
          and all   the net amount8 Of 411 State ad valoran
          t8Xd8 OOllaOt8d   UpOn thr pl’O28rty   end rrCIU p8rSOIlS
          $n the County Ot #~a088 not h8r8tOiOra          dOn4tad to
          the City Of l?OrpW Chtirti."
                  h  1923 the City Of hl’pU8    Chri8ti $88U8d 88SWall
bondrr totaling         #2,000,000,  whloh w$ll mtura   April  10, 19~6.
At the       pr888nt    time 3150,000 Of th888 tfOnd8 4:?8 outstanding.

                  h      1933        there w48 adoptrd   ILL 4ZWJldfS8lit
                                                                        t0 th8 &II-
atitution         Of     T8144,         whloh $0 SIOtiOn l-4 Or Article    VIII, and
whloh      rasda        as    rOiiOW8:


                 Vhrrr    Thousand Ibllarr          (sl3,000.00)        or the
          4888488d taxable        r81U8 Of 411 r88id8lIO8            hoamateada
          88 now datln8d by law           8h11 be 8X8Slpt from 4u                ttIX-
          4Uon rOr all Stat0 pU~OS8Si                prOTided      that    thlr
          8X8aptiOn     *hall   not b8 Spplioablr           t0 that      pOrtiOn
          0r the state      ad TalonSI       tarts 18~18d ror stat8              pur-
          PO488 noitted        within thO88 4OUllti88           Or Other       sell-
          t$Oal 8Ubdiviaiona         nOW r8COiTillK       any r8mi88$On-Of
          Stat0   tSX88, Until       tie   8XpiMtiOn       Of 8UCh period
          Or r8Lti88iOn.      Udl888     barOr    th8 8XPir8tiOIJ         O? SUOh
          pdrlod    the b&rd or goosrning            body-of any one or
          more of such oamtlra            or pol$tioal        aubdlvlalona
          *ha11 hT8 08rtiiiad            t0 the Stat8       COrSptrOlbr        that
          th8 Ilead for     Such Md88iOn          Or tSX88 hS8 08488d t0
          lx i8t  in Suoh ocunty or pol$t$o81               rubd$Tiaion;         than
          this %OtiOn       8hsu     b8OOSi8 Spplioabla         t0 8SCh OaUnty
          or political      aabdlvlalon        48 and rhsn       it shall      br-
          OOIS8 wlthln     the proviaiOn4 h4rOOf."               (B3phaala       ours)

          In 193E the City lsau8d nom aaarall bonds, of xhioh
aarlss ttem are now outstandlr~,~100,000.
                  In 1939            the Legisletura amr;4aE                 the   1921   Act of' do-
nation.          Acts        1939,       &th      x,a~ialaturd,      ECi?n     till   ::c.   52.   .3C-
tion      1 of this Act provides in par'::
               'That oomsnclng with the liszal ye.?r bzgiri-
                         1, 1921, 4nd rn&lkx 38ptdzber, 1956,
          nirlg ,‘8ptaDber
          there be and are hereby donate6 acd grantcl by tha
          Stat8 Of T8X48 to ths City Of Corpus Christi the
Bonorabls       Cao.     H. Sheppard,           Pa&r 4


         nrt amounta of all :Xats ad ralorrs                 taxaa oollaotad
         upon tha proparty          and from praons        In the Countlaa
         of Jim Walla, Jim Hog&, Brooka, Klabarg,                   r~lllaoy
         and Dutal and all          tha na tlaouata       o? all Stat0 ad
         Talons       taraa oollaotad        upon the proparty        and from
         paraona      in tha Coun8y of Nuaora not hantofora                  do-
         natad to the City of Corpus ChrIatI by Aot oi tha
         Thirty-rlith        Laglalatun       of tha Statr of Taxer known
         aa Bouaa Bill Uo. 694, Inoludlw                 auoh Stata ad valo-
         ~818 taxaa 88 MY ba dua lald Countloa                  on tha rolling
         atook     balonglag     to rallroad      oomprnIaa     whloh ahall
         ba laoartalnad        and apportionad        to raid Cwntlaa         aa
         now prorldad        by law; praviaad       that   l’ro?l and aftor
         Saptambar      1, 1946, Thraa Thouaand i.Jollars             ($3,000)
         of tha aaaaaaad taxable             valua of all rraldanoa homa-
         akada,       88 now daflnad       br law In raid above-nomad
         Countlaa,      lkmll bo lxampt Szwrn all taxation               ror tho
         purpoaoa      anumaratod In thia Aot aa wall aa for all’
         State    pur~oaaa~ *

           ln 1939 #a City                    Iaauad       additional       larwall        bonda
in the lmcunt  ot $1,150,000.
               In   194C thr         City     lsauod       additional       bond8     of
$500,000.
               In   1944       tha   City     laauad       another      #l,250,000         or auoh
bonda.

             Tha City uaaa only ona aInking fund to datny all
prlnolpal    and lntarrat    laturltlaa  oi tha varloua  bond Iaauaa
rafarrad    to abora.     Thr oondltlon  of auah bond8 and or tha
sInkIng   fund la wall illustrated      by thin aohadula  furnishad
by ths Controller      of the City of Corpus Chrlatl:

wSarlaa      Cutatandlxq

1923           150,000.00              150,000.00                         7.668.76
1938           100,0c0.00              100,000.00                         4,611.26
:;:a9       1,150,000.00                        I10118                   50.375.62
               500,OCO.GO                       Iloll*
1944        1.250.000.00               ~,000.00                          122.531.26
                                                                          5.X2.50

Totala      ~.lSO.OOO.OO               20     .ooo.oo                   100.499.40

         Sinking    fund--one         for     all   fire
              Sal-188:
                       ‘Ash                                             153,527.P
                       23curl’~Les          (C.5.   LcnnCs)             SE. 500,oc

                       Tote1                                            6+2,C27.50”
                                                                                        ‘71 1
Honorable Cao.       H. Shappa;d,      Faea    5



             Tho City o? Corpus Chrlatl         wan rroalrlng      a grant o?
taxoa at tha tima o? tha adoption          o? thr Conatltutlonal        Amand-
mrnt in 19 ‘3. Wa think this        oonatltutaa      a nramlaaIonW     o? auoh
terra  within   thr asanlng    or the l   xoaptlon    to tha rxrmptlon.
Tha raault    o? draying   tha  rrraptlon     naoaaaarlly     will   bo that
tha tax burdan will be hoarlar         in tha    City of Corpua Chrlatl,
but uoh la tha la&uaga         and Mnl?aat       purpoaa of the Conatitu-
        Aa tha Su raaa Court @aid in City of Aranaaa kaaa V.
if&,       247 3. 1. 818:
               “It   la baoauaa o? thr apaoIa1           banrtlta     to par-
       tloular     oltlra     and oountlra     that   apaoial     burdana
       on proparty        within  thalr    bounderion,     through      taxa-
       tlon,    ara juatl?lad.w
            Thla unquaatlonabl       wan tha rlaw of tha framrra         o?
thin  Beotlon or tha Oonatltu I Ion, and oonaoqu~ntlg that or
tha   lo la of Toaaa In totin& It,        that  tha lproial,    banr?Ita
raoaP+a~   by aooh oltloa aa Oorpua Ohriatl tram thr oonatruo-
tlon o? than8 t?lprorarmnta      within thair boundarlaa       wan auttl-
oiant oauaa for daqIng       thorn tha l  xamptlon until     tha axplra-
tIOn o? tha napootlta       parloda    ot nmiaaion.
               It is trur     that    ozil ona bond Iaaur -8 Pleda by the
City of Corpua Chrlati           prior    i 0 tha Conatltutlonal       Amandmant.
Howarrr, tha aarndmant            o? thr Aot o? donation         In 1939 oon-
tinuad     the donation     o? 1921 ?or an additional            tan yaernd
m          the bonda laauad        undar the donation       aa lxtandad     muat
ba oonaldarad        tar tha pur         a or droldiDg whatnar tna rral-
don08 homaataada         in tha Cr@   ty era antltlad      to tha l   xamptlon     at
thin tlsa. It la no tlnough that                 the bond laaua o? 1 23 alone
oan br lrrvload         out of tha praaant         ainking fund. An 1 napao-
,“~;aof;l~faa~ol&a@l~         fgngiaad       bg tha Clt     Co trollar     guotad
                                            ?o ouch raihlsa~on       has n t oaaasd;
nor is the sinking         fund suiflolant         to aarvlos all o? the bonds
outatandlng       ror the ramalndar         o? their   tarms.      The Cons tltu-
tlonal     prorlalon la quite olsar. The axsa>tlon can not be ap-
plicable to resldrncr homesteads in the City Until 0118 Of two
avents shall       occur:      (1) the period 0r rsalssion must srpirs;
or (2) before the sxriraticn of such period of reniasion the
&ovaroin& body xst           certify     to the stata Conptrollar that the
nerd for such rejisaion             ot taxes ties osasad to sXi@t.           The
resident@      Of the City are now raCeiVing the Vary gratuity                    re-
 ?arnd     to  in thr conatltutlon, and the raaldanoa homaataada
 theraIn oannot be antitlad at this th8                  t0 the aX8mptiOn tbare-
 in rehrrad       to.
  Honorablr      Coo.   l5. Sheppard,      taga   6


               In his lattar,  3r. Alan    rrtara    to the tarrltory
  annaxad to the City of Corpua Ckiatl          alnca the riot8 of dona-
  tion wara paaaad,     and lu g g a athat
                                       ta parhapa tha homaownara
  tharrin    would ba rntltlad  to the homaatead       lrrmptlon.     Thin
  dapartmont     ruled on thin qwatlon In Opinion No. O-6336, a
  oopy of whloh la herato attaohrd.

             Ba era not arpraaa~ng       any opinion regarding   tha
  prorlalon  in tha     Aot of 193q’that    from and sitar Saptambrr                   1,
  1946, tha raaidanoa      homoat,  da In thr natsad Countiaa   #hall                 b8
  entitled  to lzeatptlon    beoaU a thl* la Rot bafora     ua.

                 Ihunting that      t:.r   rotagoing tully    ~natiara   your   ln-
   qulry,     xe ara

                                                          Tour8 tory truly
,,,,,45&3                3u                           ATTQBNHT OENUlUL OF TSLAS




   En010Bura